DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
	Claims 1, 2, 4, 5, 7, 9, 10, 12, 14-16, 18, 19, 22-24, and 26 are allowed over the prior art of record.  These claims are renumbered on allowance as claims 1-17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendment, filed 02/22/2021, incorporated the subject matter of indicated allowable former dependent claim 25 into independent claims 1, 9, and 19.

The prior art of record, US 2011/0191314 A1, by Howes et al., teaches that to provide an improved user experience for users of a web browser, embodiments of the invention save queries entered by a user via the web browser. The queries may be for execution on different network search services, such as search engines, social networks, message posting services, and the like. At various times in the future, the web browser then executes the saved search queries on their corresponding network search services, identifies search results that are new and highly relevant to the user, and provides the identified search results to the user.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicant’s invention, the combination of recited limitations of the independent claims 1, 9, and 19.  Thus, independent claims 1, 9, and 19 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A. Waldron/Primary Examiner, Art Unit 2152